IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: JOANNE HEISEY MOTION FOR               : No. 76 WM 2021
EXTENSION PURSUANT TO RULE 311                :
                                              :



                                      ORDER



PER CURIAM

      AND NOW, this 9th day of December, 2021, the “Motion for Extension of Admission

to Practice Law Pursuant to” Bar Admission Rule 311(g) is GRANTED. In order to afford

Joanne Heisey time to seek full admission to the Pennsylvania Bar, her temporary

admission pursuant to Bar Admission Rule 311 is extended until October 7, 2022.